Motion to amend the remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: A question under the Federal Constitution was presented and necessarily passed upon by this court, namely: Whether the resentence of the defendant by the Court of General Sessions of the County of New York subjected him to double jeopardy contrary to the Fourteenth Amendment of the Constitution of the United States. This court held that the resentence of the defendant did not subject him to double jeopardy contrary to the Fourteenth Amendment of the Constitution of the United States.